By the COURT.
In this case, which was ejectment, there was judgment by default for plaintiff against three defendants, who moved to set aside the judgment. The court granted the motion, on paying costs of motion and entry of judgment. From this order plaintiff appealed.
We have examined the affidavits on which the court set aside the judgment, and find no abuse of discretion which would warrant this court in interfering with the order vacating the judgment. This court only interferes with such orders when there is a manifest abuse of discretion.
Order affirmed.